PRESIDING JUSTICE CHAPMAN, dissenting: “[Tjhere’s always words on the board, words and words and more words in their dusty slanted lines of white and yellow, erasers filled with words gone old or bad or both ***.” J. McCorkle, Words Gone Bad, in Crash Diet, at 183 (1992). Election and equitable estoppel — the “E” words. The plaintiffs accepted some family Bibles, photographs, funeral books, personal records, an afghan, and a dinner bell. The majority holds that, by accepting these items, the plaintiffs made an irrevocable commitment to the validity of the will to an estate with a value of over $300,000.1 dissent. The majority discusses both election and estoppel in reaching its conclusion. As I understand it, the majority is saying that the doctrine of election of remedies will not allow plaintiffs to both accept under and to challenge the will. If I were to ask why, I believe the majority would say, “Because those positions are inconsistent.” If I were to point out that inconsistent pleadings are specifically permitted by common law (see Fitchie v. Yurko (1991), 212 Ill. App. 3d 216, 570 N.E.2d 892) and the Civil Practice Law (735 ILCS 5/2— 604, 5/2 — 613 (West 1992)) and ask, “Why should the rule be different in this case?” the majority might properly state (as it does at 245 Ill. App. 3d at 1098) that “the doctrine of elections *** is based upon equitable principles of estoppel.” Assuming that was the answer of the majority, I would still have to persist with my series of whys. The majority might prefer the Bud Dry slogan, “Why ask why?” but if we are not here to ask why, then why are we here? So continuing, I must ask, “Why is estoppel invoked to prevent the presentation of inconsistent positions?” The answer must be, and is, to prevent prejudice to the opponent who has relied upon the earlier inconsistent position. For example, a plaintiff files a complaint based upon alternative, inconsistent theories. These inconsistent pleadings are not condemned, the plaintiff is not castigated, the complaint is not dismissed; the case proceeds to trial with all parties fully informed, and a resolution is reached. But, if the plaintiff had filed only one count and proceeded on that count until the last day of her case and then sought leave to amend to plead the inconsistent theory, the defendant might well successfully resist the amendment on estoppel grounds. There may be other reasons for invoking estoppel, such as judicial efficiency (see National Commercial Banking Corp. of Australia, Ltd. v. Harris (1988), 125 Ill. 2d 448, 532 N.E.2d 812) or to prevent fraud and injustice (see Byron Community Unit School District No. 226 v. Dunham-Bush, Inc. (1991), 215 Ill. App. 3d 343, 574 N.E.2d 1383), but none is presented in this case. Even if some vague notion of the prevention of unfairness based on inconsistency were the reason relied upon by the majority, I see no unfairness in this case. This case does not involve that English favorite, the peppercorn. “Peppercorn. A dried berry of the black pepper. In English law, the reservation of a merely nominal rent, on a lease, was sometimes expressed by a stipulation for the payments of a peppercorn.” (Black’s Law Dictionary 1022 (5th ed. 1979).) The peppercorn has legal meaning beyond its value. While the items accepted by the plaintiffs certainly had symbolic significance, their significance was personal, not legal. When the plaintiffs accepted the objects they were not saying, “We get the dinner bell, you get everything else”; nor could their gesture be reasonably understood as such a statement. I close with my final question, “Why invoke the doctrine of estoppel if no reason is presented for its invocation?” My answer, of course, is that I would not, and therefore, I dissent.